Exhibit 10.18(d)

Picture 1 [gpre-20131231ex1018dc062g1.jpg]

 

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

 

 

THIS AMENDMENT is entered into as of November 31, 2013, between FARM CREDIT
MID-AMERICA, FLCA formerly known as FARM CREDIT SERVICES OF MID‑AMERICA, FLCA
(“FLCA”), FARM CREDIT MID-AMERICA, PCA formerly known as FARM CREDIT SERVICES OF
MID‑AMERICA, PCA (“PCA”) and Green Plains Obion LLC,  Rives,  Tennessee (the
“Company”).

 

BACKGROUND

 

FLCA, PCA and the Company are parties to a Master Loan Agreement dated June 13,
2011 (such agreement, as previously amended, is hereinafter referred to as the
“MLA”).  Hereinafter, the term “Farm Credit” shall mean FLCA, PCA or both, as
applicable in the context.  Farm Credit and the Company now desire to amend the
MLA.  For that reason, and for valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Farm Credit and the Company agree
as follows:

 

1.



Section 2 of the MLA is hereby amended and restated to read as follows:

 

SECTION 2.Sale of Participation Interests and Appointment of Administrative
Agent.  The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Farm Credit is selling a
participation interest in this Master Loan Agreement and Supplements executed
concurrently herewith to CoBank, FCB, an affiliate of CoBank, ACB (“CoBank”) (up
to a 100% interest).  Pursuant to an Administrative Agency Agreement dated of
even date herewith, as amended or replaced from time to time, (the “Agency
Agreement”), Farm Credit and CoBank appointed CoBank to act as Administrative
Agent (“Agent”) to act in place of Farm Credit hereunder and under the
Supplements and any security documents to be executed thereunder.  All funds to
be advanced hereunder shall be made by Agent, all repayments by the Company
hereunder shall be made to Agent, and all notices to be made to Farm Credit
hereunder shall be made to Agent.  Agent shall be solely responsible for the
administration of this agreement, the Supplements and the security documents to
be executed by the Company thereunder and the enforcement of all rights and
remedies of Farm Credit hereunder and thereunder.  Company acknowledges the
appointment of the Agent and consents to such appointment.



2.Section 10(K) of the MLA is hereby amended and restated to read as follows:

 

SECTION 10.Negative Covenants.  Unless otherwise agreed to in writing by Agent
(as that term is defined in the MLA), while this agreement is in effect the
Company will not:



(K)Changes to Operating Agreements, Etc.  Amend or otherwise make any material
changes to the Company's Articles of Organization, Operating Agreement, Lease
Agreement, Ethanol Storage Lease, Ground Lease, management contracts and ethanol
and/or distillers grain marketing contracts.



3.Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT MID‑AMERICA, FLCA

GREEN PLAINS OBION LLC

By:

/s/ Ralph M. Bowman

 

By:

/s/ Patrich Simpkins

 

 

 

Title:

Vice President

 

Title:

EVP, Finance and Treasurer

 

FARM CREDIT MID‑AMERICA, PCA

 

By:

/s/ Ralph M. Bowman

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 



--------------------------------------------------------------------------------